El Juez Asociado Seño» Aldbey,
emitió la opinión del tribunal.
El Banco Territorial y Agrícola de Puerto Rico demandó en 1929 a Alfonso Lastra Charriez y al municipio de Santa Isabel para que le paguen solidariamente cierta cantidad de dinero. Lastra Charriez no contestó la demanda y por sn rebeldía fue registrada sentencia en su contra. El municipio compareció y formuló contra la demanda excepción previa de no contener causa de acción en cuanto a él. Esa excepción fue declarada sin lugar por la corte pero fue reproducida en' la contestación a la demanda. Celebrado el juicio la corte dictó sentencia contra el municipio condenándole a pagar la cantidad reclamada.
En la apelación que el municipio interpuso contra esa sentencia no ha comparecido el apelado; y el apelante alega como primer motivo para la revocación de la sentencia que la corte inferior cometió error al declarar sin lugar la excep-ción previa opuesta a la demanda.
 Los hechos que alega la demanda son los siguientes: que Alfonso Lastra Charriez suscribió y entregó al Banco Territorial y Agrícola de Puerto Rico el 17 de mayo de 1926 un pagaré en el que reconoció haber recibido del mismo la cantidad de $1,500 que- se comprometió a pagarle el 31 de agosto del mismo año, en cuyo pagaré el deudor hizo constar lo siguiente; “Para garantizar esta obligación afecto un crédito de $1,500 que tengo reconocido, según ordenanza de fecha 15 del corriente, por el municipio de Santa Isabel, P. R., quedando el banco autorizado para cancelar este documento tan pronto como reciba el cheque correspondiente”: que Lastra Charriez entregó al banco junto con el pagaré copia certificada de una ordenanza que se transcribe en la demanda según la cual dos días antes del pagaré fué aprobada una ordenanza por la Asamblea Municipal de Santa Isabel reconociendo deber a Alfonso Lastra Charriez la cantidad de *884$1,500, cuyo crédito sería incluido en el presupuesto del año económico de 1926-1927 para serle pagado en la segunda quincena de agosto de 1926: y que el pagaré venció sin haber sido pagado por Lastra Charriez ni por el municipio de Santa Isabel a pesar de las gestiones hechas por el banco para el cobro, habiendo resultado inútiles las gestiones del demandante para que el municipio le informase sobre si el crédito de Lastra Charriez había sido incluido en el presu-puesto. Por esas alegaciones solicitó el banco que ambos demandados fuesen condenados a pagarle solidariamente la citada cantidad con sus intereses.
De los hechos alegados en la demanda no surge relación jurídica alguna entre el banco y el municipio por la cual el último pueda ser condenado a pagar la deuda de Lastra Charriez, pues el hecho de que Lastra Charriez afectó el ex-presado crédito al pago de su deuda con el banco no crea obligación en el municipio de pagar la deuda de Lastra Charriez, ya que él no cedió su crédito sino que lo afectó, o sea, lo gravó para garantizar su deuda con el banco. No se alega hecho alguno por el cual la Asamblea Municipal de Santa Isabel se haya comprometido a pagar. Tal y como está redactada la demanda no puede ser condenado el muni-cipio a pagar al banco la reclamación que tiene contra Lastra Charriez y por consiguiente no aduce hechos determinantes de causa de acción en cuanto al municipio, por lo que al no declararlo así la corte inferior cometió el error alegado por el recurrente y la sentencia que condenó al municipio debe ser revocada devolviéndose los autos a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.